DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-17 and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (13, 25 and 28), the new limitation states: “a second set of beam-specific resources associated with the AUL configuration” for transmitting the measurement report which is unclear.  Para [0112] from the specification states these “resources” can be configured as part of the AUL configuration or be scheduled from a resource grant.  Applicant appears to argue these are AUL resources in the arguments section.  The limitation is unclear if these are AUL or grant-based resources but states they are “associated with the AUL configuration”.  It is not clear what is meant by the resources being associated with the AUL configuration; are they AUL resources or not?
Regarding claim 2 (8, 14, 21, 26 and 29), the claim states:  “selecting a second set of beam-specific AUL resources from the multiple sets of AUL resources” which is unclear in view independent claim 1 and Applicant’s arguments.  Claim 1 mentions “a second set of beam-specific resources” but does not specifically state they are AUL resources (but are associated with AUL configuration), however Applicant argues that the set second of resources for the measurement report are AUL resources.  Therefore it is not clear if the second set of resources in claim 2 is different from the second set of 
Regarding claim 7 (and 20), the claim states: “the set of beam-specific resources is scheduled by a resource grant” which is unclear.  The independent claim 1, mentions a first set and a second set of beam-specific resources so it is not clear what set of beam-specific resources claim 7 is referring to (similar issues with claim 20).  Further based on Applicant’s argument these set of resources for the measurement report are not grant-based resources, as Applicant argues against Moberg using grant based resource for transmission of the measurement report.  However the claim states the resources are scheduled by a resource grant.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-14, 17, 22, 23, 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0382205, hereinafter Lee), in view of Guo et al (US 2019/0173645, hereinafter Guo) and in view of Zhang et al (US 2018/0288746, hereinafter Zhang).

Regarding claim 1, Lee discloses a method for wireless communication at a user equipment (UE), comprising: receiving, from a base station, an configuration comprising an indication of multiple sets of resources for the UE, wherein each set of resources of the multiple sets of resources is specific to a respective receive beam of the base station and is associated with a reference signal (the WTRU is provided with multiple sets of resources, Para [0173], each resource set corresponds to a different beam, Para [0173] and multiple CSI-RS are configured and each CSI-RS is associated with a beam, Para [0126]); 										receiving and measuring two or more CSI-RS, Para [0127], the measurements are used to determine the resource set to use, Para [0181], meaning the CSI-RS is associated with a resource set); measuring one or more signal strengths of the multiple reference signals (measuring the RSRP of the reference signals, Para [0127]); 								selecting a first set of beam-specific resources from the multiple sets of resources based at least in part on a signal strength of a first reference signal of the multiple reference signals (measuring the RSRP of the reference signals, Para [0127] and the WTRU can select resources to use based on comparing two or measurements, Para [0156/158] and selecting the best beam, Para [0159]); 												and performing an transmission of uplink data to the base station using the selected first set of beam-specific resources (selecting the best beam, Para [0159] and the WTRU will transmit on the uplink using the selected beam and resources);							but does not disclose receiving an autonomous uplink (AUL) configuration with AUL resources.  Guo discloses grant-free transmission where information of a plurality of pre-allocated transmission resources is transmitted to the UE and when the UE needs to transmit uplink data, will select one of these grant free resources, Para [0362] and resource groups shown in Fig. 7.  In view of the combination, the best beam and associated set of resources are used to transmit the grant-free uplink data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Guo in order to use grant-free transmissions to reduce overhead for traffic with low latency constraints;				and Lee does not disclose transmitting, to the base station using a second set of beam-specific resources associated with the AUL configuration, a measurement report comprising information obtained from measurements of the multiple reference signals, wherein the second set of beam-specific resources is different from the selected first set of beam-specific AUL resources.  Zhang discloses grant-free resources can be configured for data and/or control transmission, control messages being measurement reports, Para [0090] and grant-free resources can be used to transmit measurement reports, Para [0113], meaning configured AUL/GF resources can be used to transmit measurement reports, being different then AUL/GF resources used for AUL data transmission.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhang in order to improve the network system with more efficient utilization of network resources and provide flexibility for URLLC, eMBB and mMTC communications.  	
Regarding claim 5, Lee discloses the method of claim 1, further comprising: comparing a signal strength of the first reference signal with a signal strength of a second reference signal of the multiple reference signals, wherein selecting the first set of beam-specific AUL resources is based at least in part on the comparing (the WTRU selects resources based on the comparison of the resource sets, Para [0168], the comparison of measurements can be RSRP, Para [0127]). 
Regarding claim 9, Lee discloses the method of claim 1, wherein selecting the first set of beam-specific AUL resources comprises: determining that the signal strength of the first reference signal satisfies a threshold; and selecting the first set of beam-specific AUL resources based at least in part on the determining that the signal strength of the first reference signal satisfies the threshold (determining the measurement meets a criteria or threshold, in this case a threshold for RSRP and selection is made based on the threshold being satisfied, Para [0156-157]). 
Regarding claims 10 and 22, Lee discloses the method of claim 1/13, wherein the multiple sets of AUL resources are configured for a majority of receive beams of the base station (each beam may be associated with a CSI-RS configuration, Para [0192]). 
Regarding claims 11 and 23, Lee discloses the method of claim 1/13, wherein the multiple sets of AUL resources are configured for a subset of receive beams selected from a majority of receive beams of the base station (each beam may be associated with a CSI-RS configuration, Para [0192], where configuring just a subset of the beams is an obvious variation to one with ordinary skill in the art).
Regarding claim 12, Lee discloses the method of claim 1, wherein each of the multiple reference signals comprise a channel state information reference signal (CSI-RS), or a synchronization signal burst (SSB), or a combination thereof (the reference signals are CSI-RS, Para [0126]
Regarding claim 13, Lee discloses a method for wireless communication at a base station, comprising: identifying multiple sets of resources for a user equipment (UE) and determining an configuration for the multiple sets of resources and multiple receive beams of the base station, wherein each of the multiple sets of resources is specific to a respective receive beam of the base station and is associated with a reference signal (the WTRU is provided with multiple sets of resources, Para [0173], each resource set corresponds to a different beam, Para [0173] and multiple CSI-RS are configured and each CSI-RS is associated with a beam, Para [0126]); 		transmitting multiple reference signals associated with the multiple sets of resources to the UE (receiving and measuring two or more CSI-RS, Para [0127], meaning the BS transmitted the CSI-RS, the measurements are used to determine the resource set to use, Para [0181], meaning the CSI-RS is associated with a resource set); 							and receiving an transmission of uplink data from the UE based at least in part on the multiple reference signals, wherein the transmission is received using a first set of beam-specific resources from the multiple sets of resources (selecting the best beam by the WTRU, Para [0159] and the WTRU will transmit on the uplink using the selected beam and resources);				but does not disclose receiving an autonomous uplink (AUL) configuration with AUL resources.  Guo discloses grant-free transmission where information of a plurality of pre-allocated transmission resources is transmitted to the UE and when the UE needs to transmit uplink data, will select one of these grant free resources, Para [0362] and resource groups shown in Fig. 7.  In view of the combination, the best beam and associated set of resources are used to transmit the grant-free uplink data; 									and Lee does not disclose receiving, from the UE, using a second set of beam-specific resources associated with the AUL configuration, a measurement report comprising information obtained from measurements of the multiple reference signals, wherein the second set of beam-specific resources is different from the selected first set of beam-specific AUL resources.  Zhang discloses grant-free resources can be configured for data and/or control transmission, control messages being measurement reports, Para [0090] and grant-free resources can be used to transmit measurement reports, Para [0113], meaning configured AUL/GF resources can be used to transmit measurement reports, being different then AUL/GF resources used for AUL data transmission.  
Regarding claims 14 and 29, Lee discloses the method/apparatus of claim 13/28, further comprising: receiving, from the UE, a second AUL transmission using a second set of beam-specific AUL resources from the multiple sets of AUL resources based at least in part on subsequent transmissions of the multiple reference signals (the WTRU can change locations and the selected resources and beam will change with it, Para [1093] and WTRU can be configured to report CSI-RS periodically, Para [0203]).
Regarding claim 17, Lee discloses the method of claim 13, wherein transmitting the multiple reference signals to the UE comprises: transmitting the multiple reference signals to the UE in accordance with a periodicity (WTRU can be configured to report CSI-RS periodically, Para [0203]). 
Regarding claim 25, Lee discloses an apparatus (WTRU, Fig. 1b) for wireless communication, comprising: a processor; memory in electronic communication with the processor (processor and memory, Fig. 1b); and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a base station, an configuration comprising an indication of multiple sets of resources for a user equipment (UE), wherein each set of resources of the multiple sets of resources is specific to a respective receive beam of the base station and is associated with a reference signal (the WTRU is provided with multiple sets of resources, Para [0173], each resource set corresponds to a different beam, Para [0173] and multiple CSI-RS are configured and each CSI-RS is associated with a beam, Para [0126]); receive multiple reference signals associated with the multiple sets of resources from the base station (receiving and measuring two or more CSI-RS, Para [0127], the measurements are used to determine the resource set to use, Para [0181], meaning the CSI-RS is associated with a resource set); select a first set of beam-specific resources from the multiple sets of resources based at least in part on a signal strength of a first reference signal of the multiple reference signals (measuring the RSRP of the reference signals, Para [0127] and the WTRU can select resources to use based on comparing two or measurements, Para [0156/158] and selecting the best beam, Para [0159]); and perform an selecting the best beam, Para [0159] and the WTRU will transmit on the uplink using the selected beam and resources); but does not disclose receiving an autonomous uplink (AUL) configuration with AUL resources.  Guo discloses grant-free transmission where information of a plurality of pre-allocated transmission resources is transmitted to the UE and when the UE needs to transmit uplink data, will select one of these grant free resources, Para [0362] and resource groups shown in Fig. 7.  In view of the combination, the best beam and associated set of resources are used to transmit the grant-free uplink data; and Lee does not disclose transmitting, to the base station using a second set of beam-specific resources associated with the AUL configuration, a measurement report comprising information obtained from measurements of the multiple reference signals, wherein the second set of beam-specific resources is different from the selected first set of beam-specific AUL resources.  Zhang discloses grant-free resources can be configured for data and/or control transmission, control messages being measurement reports, Para [0090] and grant-free resources can be used to transmit measurement reports, Para [0113], meaning configured AUL/GF resources can be used to transmit measurement reports, being different then AUL/GF resources used for AUL data transmission.  
Regarding claim 28, Lee discloses an apparatus (enodeB, Fig. 1c) for wireless communication, comprising: a processor; memory in electronic communication with the processor (processor and memory, Para [0214]); and instructions stored in the memory and executable by the processor to cause the apparatus to: identify multiple sets of resources for a user equipment (UE) and determine an configuration for the multiple sets of resources and multiple receive beams of a base station, wherein each of the multiple sets of resources is specific to a respective receive beam of the base station and is associated with a reference signal (the WTRU is provided with multiple sets of resources, Para [0173], each resource set corresponds to a different beam, Para [0173] and multiple CSI-RS are configured and each CSI-RS is associated with a beam, Para [0126]); transmit multiple reference signals associated with the multiple sets of resources to the UE (receiving and measuring two or more CSI-RS, Para [0127], meaning the BS transmitted the CSI-RS, the measurements are used to determine the resource set to use, Para [0181], meaning the CSI-RS is associated with a resource set); and receive an transmission of uplink data from the UE based at least in part on the multiple reference signals, wherein the transmission is received using a first set of beam-specific resources from the multiple sets of resources (selecting the best beam by the WTRU, Para [0159] and the WTRU will transmit on the uplink using the selected beam and resources); but does not disclose receiving an autonomous uplink (AUL) configuration with AUL resources.  Guo discloses grant-free transmission where information of a plurality of pre-allocated transmission resources is transmitted to the UE and when the UE needs to transmit uplink data, will select one of these grant free resources, Para [0362] and resource groups shown in Fig. 7.  In view of the combination, the best beam and associated set of resources are used to transmit the grant-free uplink data; and Lee does not disclose receiving, from the UE, using a second set of beam-specific resources associated with the AUL configuration, a measurement report comprising information obtained from measurements of the multiple reference signals, wherein the second set of beam-specific resources is different from the selected first set of beam-specific AUL resources.  Zhang discloses grant-free resources can be configured for data and/or control transmission, control messages being measurement reports, Para [0090] and grant-free resources can be used to transmit measurement reports, Para [0113], meaning configured AUL/GF resources can be used to transmit measurement reports, being different then AUL/GF resources used for AUL data transmission.  

Claims 2-4, 15, 16, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Guo, in view of Zhang and in view of Chen et al (US 2019/0141552, hereinafter Chen, claiming the priority date of provisional application 62/581,851).

Regarding claims 2 and 26, Lee discloses the method/apparatus of claim 1/26, further comprising: selecting a second set of beam-specific AUL resources from the multiple sets of AUL resources based at least in part on a signal strength of a second reference signal of the multiple reference signals and performing a second AUL transmission of uplink data to the base station using the selected second set of beam-specific AUL resources (the WTRU can change locations and the selected resources and beam will change with it, Para [1093] and WTRU can be configured to report CSI-RS periodically, Para [0203] and the WTRU can select resources to use based on comparing two or measurements, Para [0156/158] and selecting the best beam, Para [0159]); 		but not explicitly determining that subsequent transmissions of the first reference signal have become undetectable based at least in part on the signal strength of the first reference signal.  Chen discloses a UE monitoring reference signals associated with beam failure detection and when failure occurs identifying a new candidate beam to use, Para [0025] or page 3 from the provisional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chen in order to avoid time wasting and bad user experiences when performing RLF and BFR procedures.  
Regarding claims 3 and 27, Lee discloses the method/apparatus of claim 1/25, but not further comprising: determining that subsequent transmissions of the multiple reference signals have become undetectable based at least in part on a signal strength of each reference signal of the multiple reference signals; and transmitting a request message to the base station to configure communications resources for a set of base station receive beams.  Chen discloses a UE monitoring reference signals associated with beam failure detection and when failure occurs identifying a new candidate beam to use and will transmit a recovery request on RACH resources, Para [0025] or page 3 from the provisional.
Regarding claims 4 and 16, Lee discloses the method of claim 3/15, but not wherein the request message comprises a random access channel (RACH) message.  Chen discloses a UE monitoring reference signals associated with beam failure detection and when failure occurs identifying a new candidate beam to use and will transmit a recovery request on RACH resources, Para [0025] or page 3 from the provisional.
Regarding claims 15 and 30, Lee discloses the method/apparatus of claim 13/28, but not further comprising: receiving a request message from the UE based at least in part on subsequent transmissions of each of the multiple reference signals becoming undetectable by the UE; and configuring, in response to the request message, communications resources and a set of receive beams for communicating with the UE.  Chen discloses a UE monitoring reference signals associated with beam failure detection and when failure occurs identifying a new candidate beam to use and will transmit a recovery request on RACH resources and the eNB sends a response for beam recovery, Para [0025] or page 3 from the provisional.

Claims 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Guo, in view of Zhang and in view of Moberg et al (US 2011/0009116, hereinafter Moberg).

Regarding claims 7 and 20, Lee discloses the method of claim 6, but not wherein the set of beam-specific resources is scheduled by a resource grant received from the base station. Moberg discloses the BS transmits a measurement report grant to the UE for reporting the measurements, where the grant includes the time and frequency resources to report the measurement on, Para [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Moberg in order to prevent delays and report time sensitive measurements reports to the base station on time.
Regarding claim 19, Lee discloses the method of claim 18, further comprising: reconfiguring the multiple sets of AUL resources and the respective AUL receive beams for the UE based at least in part on the received measurement report (the beam may need to be updated through a eNodeB triggered event, Para [0193] and the eNB may update the active beam for future transmission, Para [0198], that is the eNB performs updates based on the results of the measurement report). 

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Guo, in view of Zhang and in view of Wang et al (US 2018/0279284, hereinafter Wang, claiming the priority date of provisional application 62/475,862).

Regarding claim 8 and 21, Lee discloses the method of claim 1/13, further comprising: selecting a second set of beam-specific AUL resources from the multiple sets of AUL resources based at least in part on a signal strength of a second reference signal of the multiple reference signals (the WTRU can change locations and the selected resources and beam will change with it, Para [1093] and WTRU can be configured to report CSI-RS periodically, Para [0203] and the WTRU can select resources to use based on comparing two or measurements, Para [0156/158] and selecting the best beam, Para [0159]); but does not disclose wherein performing the AUL transmission of the uplink data comprises: performing the AUL transmission of the uplink data using the selected first set of beam-specific AUL resources and the selected second set of beam-specific AUL resources.  Wang discloses configuring a primary and secondary beam pair and the UE can transmit data using both beams, Para [0073] and in some cases the UE can use two beams for grant-free transmission at the same time, Para [0077] (page 5 of provisional), meaning the UE measures and selects the two best beams/resources in Lee.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wang in order to ensure service quality between the BS and UE by tracking UE movement and using directional beams.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Guo, in view of Zhang and in view of Angeletti et al (US 2013/0244572, hereinafter Angeletti).

Regarding claim 24, Lee discloses the method of claim 13, but not wherein a number of resources in each set of beam-specific AUL resources is proportional to a traffic load on a corresponding AUL receive beam of the base station.  Angeletti discloses allocating resources according to beam traffic demand and providing flexible RF resource allocation to beams depending on traffic demand, Para [0007-0008].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Angeletti in order to dynamically allocating resources to efficiently utilize system capacity.  


Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.  Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues Moberg discloses transmitting the measurement report with grant-based resources and not grant-free (or AUL) resources.  Applicant also states support is from Para [0112] of the specification which states: the UE can transmit a measurement report using beam-specific resources that are different from the first set of beam-specific AUL resources.  The options being the set of resources for the measurement report can include resources configured as part of the AUL configuration of the multiple sets of AUL resources or based on resources from a grant.  							In response, Applicant appears to argue the beam-specific resources used for the measurement report are AUL resources from the AUL configuration and not grant-based resources.  This argument is moot in view of Zhang which discloses grant-free resources can be used to transmit the measurement report.  This limitation also has 112 issues.    																					 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461